DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 29 each recite “the first group”, “the second group”, and “the third group” in lines 2, 3, and 5, respectively, in claim 12, and in lines 4, 5, and 7, respectively, in claim 29.  There is insufficient antecedent basis for these limitations in these claims.  Claims 12 and 29 are interpreted as depending on claims 9 and 26, respectively.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4, 11, 17-19, 21, 23-24, 28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al., U.S. Patent No. 8,391,872 (hereinafter Shetty).
	Regarding claim 1, Shetty discloses a method of handover (disclosed is a handover method, according to column 11 lines 3-48, Fig. 5), the method comprising: 
	determining a first handover candidate list for a first user equipment, UE, wherein the first UE is connected to a first cell and is associated with a first network slice (a first mobile station [“first UE”] was engaged in a first call [“first network slice”] via one or more sectors [“first cell”] that define an active set [“first handover candidate list”] of said first mobile station, according to column 11 lines 3-6, Fig. 5 [step 200]); and 
	in response to a determination that the first handover candidate list indicates no valid candidate target cells for handover of the first UE: 
	determining a second handover candidate list for a second UE, wherein the second UE is connected to the first cell (said first mobile station experiences a call drop and originates a second call on a given sector that is not one of the one or more sectors [“no valid candidate target cells for handover of the first UE”], and reports a threshold high signal strength for said given sector, whereby the geographic area (whereby a geographic area is associated with a specific sector, according to column 8 line 63 to column 9 line 10) where the call drop occurred then becomes associated with a handoff trigger to said given sector [“second handover candidate list”] for a second mobile station [“second UE”] that in said geographic area, according to column 11 lines 6-18, Fig. 5 [steps 200 and 202]); and 
	causing the second UE to handover to a second cell indicated in the second handover candidate list (a handoff of the second mobile station to the given sector is triggered when said second mobile station is in said geographic area, according to column 11 lines 29-36, Fig. 5 [step 204]).
	Claim 18 recites the apparatus that performs the method recited in claim 1, and is therefore rejected on the same grounds as claim 1.
	Regarding claim 2, Shetty discloses the method of claim 1, comprising determining the first handover candidate list in response to a determination that the first UE is a candidate for handover (the given sector is determined in response to the need for the first mobile station to undergo a handoff, according to column 11 lines 3-18).
	Regarding claim 4, Shetty discloses the method of claim 1, comprising selecting the second UE for handover from a plurality of UEs that are not associated with the first network slice (the UE that undergoes handover to the given sector is one of a plurality of UEs in a similar predicament that may hand off to the given sector, according to column 3 line 67 to column 4 line 6, whereby said UE is engaged in a third call [“not associated with the first network slice”], according to column 11 lines 29-36).
	Regarding claim 11, Shetty discloses selecting the second UE from UEs that are candidates for handover based on indications of measurements of signals from cells including the first cell (pilot strength measurements are used to determine handoff trigger data, according to column 8 lines 11-27, whereby said handoff trigger data is used to select the second mobile station for handoff to the given sector, according to column 11 lines 3-18).
	Regarding claim 17, Shetty discloses a computer program product comprising non transitory computer readable media having stored thereon a computer program comprising instructions which, when executed on processing circuitry, cause the processing circuitry to carry out a method according to claim 1 (disclosed is a data storage that holds program logic that comprises machine language instructions executable by a processor to carry out the functions of the invention, according to column 7 lines 4-22).
	Claim 19 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 21 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.
	Regarding claim 23, Shetty discloses that the plurality of UEs are associated with a second network slice (the second mobile station is engaged in a third call, according to column 11 lines 29-36).
	Regarding claim 24, Shetty discloses that the second cell is associated with the second network slice (the second mobile station undergoes a handover to the given sector and is engaged in a third call, according to column 11 lines 29-36).
	Claim 28 does not differ substantively from claim 11, and is therefore rejected on the same grounds as claim 11.
	Regarding claim 32, Shetty discloses that apparatus comprises an eNodeB or a Radio Control Node, or a Radio Domain Manager (a base station controller (BSC), also referred to as a radio network controller (RNC) [“Radio Control Node”], manages handoff of mobile stations between sectors, according to column 5 lines 32-38 and 60-62).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty as applied to claims 1 and 18 above, in view of Han, U.S. Patent Application Publication 2008/0085712 (hereinafter Han). 
	Regarding claim 3, Shetty discloses all the limitations of claim 1.
	Shetty does not expressly disclose determining the first handover candidate list in response to a determination that a load of the first cell is above a predetermined or threshold level. 
	Han discloses determining the first handover candidate list in response to a determination that a load of the first cell is above a predetermined or threshold level (handover candidate base stations are determined in response to a traffic load exceeding a threshold traffic load, according to [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shetty with Han by determining the first handover candidate list in response to a determination that a load of the first cell is above a predetermined or threshold level.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize packet loss and call drop (Han:  [0032]).
	Claim 20 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty as applied to claim 23 above, in view of Arnold et al., U.S. Patent Application Publication 2018/0152958 (hereinafter Arnold).
	Regarding claim 25, Shetty discloses all the limitations of claim 23.
	Shetty does not expressly disclose that the second network slice is providing less critical services than services provided by a third network slice.
	Arnold discloses that the second network slice is providing less critical services than services provided by a third network slice (the degree of criticality for a service level agreement is taken into account in the allocation of radio resources between various network slices, according to [0063]-[0065], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shetty with Arnold such that the second network slice is providing less critical services than services provided by a third network slice.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve service quality (Arnold:  [0063]).

Allowable Subject Matter
11.	Claims 9, 13, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645